DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 12/18/2020 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest a first control terminal, an input terminal and an output terminal of the first output pulldown subcircuit are electrically coupled to the first pull-down node, a third level signal terminal and the first row scanning signal output terminal, respectively, for providing a signal at the third level signal terminal to the first row scanning signal output terminal under the control of the valid signal at the first pull-down node; and a first control terminal, an input terminal and an output terminal of the second output pulldown subcircuit are electrically coupled to the first pull-down node, the third level signal terminal and the second row scanning signal output terminal, respectively, for providing a signal at the third level signal terminal to the second row scanning signal output terminal under the control of the valid signal at the first pull-down node, wherein the shift register further comprises a second pull-down control subcircuit and a second pull-down node, wherein a first control terminal, a first input terminal, a second input terminal and an output terminal of the second pull-down control subcircuit are electrically coupled to the pull-up node, the first level signal terminal, a fourth level signal terminal and the second pull-down node, respectively, for providing a valid signal at the fourth level signal terminal to the second pull-down node, wherein the driving method comprises: providing, by the first pull-down control subcircuit and the second pull-down control subcircuit, valid signals to the first pull-down node .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        4/7/2021